Citation Nr: 0510250	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  00-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1974 to August 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In August 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's left knee disability is manifested by 
complaints of pain.  Motion is from 0 to 120 degrees, with 
crepitus on extension, and the knee is stable.  X-rays showed 
no arthritic changes.  

3.  The veteran's right knee disability is manifested by 
complaints of pain.  Motion is from 0 to 120 degrees with 
crepitus on extension.  There is no laxity.  X-rays showed no 
arthritic changes.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§. §§ 4.1, 4.2, 
4.7. 4.10, 4.40, 4.45, 4.71a,, Diagnostic Code 5257 (2004).  

2.  The criteria for a rating in excess of 20 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.71a,, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, she was told what evidence was of 
record and what was needed to substantiate her claim.  She 
was also told of what evidence and information the government 
would obtain and of what she should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of her claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that she should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history. 38 C.F.R. 4.2, 4.41.  

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 
(2004).  

The average normal range of motion of the knees is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 
percent rating for flexion limited to 15 degrees; a 20 
percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  

DC 5261 addresses limitation of extension of the leg, and 
assigns a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg). VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability. The ratings are 
based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003. 
VAOPGCPREC 23-97 (1997).

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight- 
bearing objectively demonstrated).  38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2004).  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2004).  

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004).  

The Evidence

In July 1999, the veteran claimed an increase for her right 
and left knee disabilities.  Service connection had been in 
effect for these disorders since1977, with the right knee 
rated as10 percent disabling and the left knee rated as 
noncompensable, both rated under DC 5257 for other impairment 
of the knee, recurrent subluxation or lateral instability.  

The veteran was examined by VA in September 1999.  She 
complained of muscle weakness of both knees and problems 
walking up steps.  Examination showed that the veteran walks 
with a cane and had marked crepitus on flexion of each knee.  
Motion of each knee was from 0 to 120 degrees.  There was no 
subluxation of the knee and no effusion.  The impression was, 
chondromalacia of both knees.  

In December 1999, the RO granted increased evaluations for 
both the left and right knees to 20 percent disabling, 
individually.  

In April 2000, the veteran testified at a hearing before a 
hearing officer at the RO.  She testified that she is a 
registered nurse and described her symptoms.  She noted that 
she had pain when bending her knees, and with walking as well 
as when using stairs.  A complete transcript is of record.  

An August 2000 VA outpatient medical report shows the veteran 
complained of joint pain.  Examination of both knees showed 
patellar crepitus and stable ligaments with tenderness.  

The veteran was examined by VA in June 2004.  The claims file 
was reviewed by the examiner.  The veteran reported having 
daily knee pain bilaterally.  She noted that going up and 
down steps exacerbates her pain.  She noted that her knee 
will go out once every two or three months.  Examination 
showed no warmth or swelling about the knee bilaterally.  
Motion of the right knee was to 120 degrees of flexion with 
full extension (0 degrees).  There was considerable crepitus 
on extension.  The examiner noted that there was no anterior 
or posterior laxity upon Lachman testing.  Varus and valgus 
was also stable.  The left knee was noted to also show range 
of motion from 0 to 120 degrees.  There was tenderness along 
the lateral border of the patellar and the patellofemoral 
articulation.  There was considerable crepitans upon full 
extension.  There was no posterior pain in either knee.  The 
left knee was noted to be also stable to anteroposterior 
varus and valgus stress.  The knee was painful on extension.  
The veteran denied any reports of instability in her knee.  
X-rays were noted to show laterally subluxing patella.  It 
was noted that there were no other bony abnormalities or 
arthritic changes.  The assessment was, in essence that the 
veteran had evidence of painful motion.  

Discussion

The evidence of record has been reviewed, and the Board finds 
that a rating in excess of 20 percent is not warranted for 
either the left knee disability or the right knee disability.  
The Board notes that the veteran does not have instability of 
either knee.  Thus a rating of 30 percent for severe 
impairment of either knee under DC 5257 is not warranted.  

The Board will consider if an increased evaluation is 
warranted under any other potentially applicable regulation.  
The medical evidence shows no indication of impairment of the 
tibia and fibula, so DC 5262 does not apply.  There is no 
evidence of genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  Thus, DC 5263 does not apply.

There is also no evidence of removal or dislocation of 
semilunar cartilage, so DC 5258 and DC 5259 do not apply.  
The veteran has never been diagnosed with ankylosis of the 
knee, nor has she complained of an inability to move her 
knee. Therefore, 38 C.F.R. DC 5256 is not for application.  

38 C.F.R. § 4.71a, DC 5260 provides the criteria for 
limitation of flexion of the leg. As noted above, a rating of 
0 percent is assigned where flexion is limited to 60 degrees; 
10 percent is assigned for limitation of flexion to 45 
degrees; and 20 percent is warranted for limitation of 
flexion to 30 degrees.  A higher rating of 30 percent is 
warranted where flexion of the leg is limited to 15 degrees.   
The veteran has been found to have flexion to 120 degrees, 
bilaterally.  Thus this code would not afford the veteran an 
increase for either knee beyond the 20 percent already 
assigned.   

DC 5261 provides the criteria for limitation of extension of 
the leg.  As noted, a rating of 0 percent is assigned where 
extension is limited to 5 degrees; 10 percent is assigned for 
limitation of extension to 10 degrees; and 20 percent is 
warranted for limitation of extension to 15 degrees.  A 
higher rating of 30 percent is warranted where extension of 
the leg is limited to 20 degrees; a 40 percent rating is 
assigned where extension is limited to 30 degrees; and a 50 
percent disability rating is warranted when extension is 
limited to 45 degrees.  Here, extension of both knees has 
been noted to be full, to 0 degrees.  It was never limited to 
20 degrees for either knee, which would be necessary for an 
increase to a 30 percent disability rating under DC 5261.  
See 38 C.F.R. § 4.71, Plate II (2004), which reflects that 
normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  

Also, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998). See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, and 
where the "symptomatology is distinct and separate . . . ." 

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes, per VAOPGCPREC 9-98.

Here, arthritis of either knee has not been found on X-rays, 
thus this is not for consideration in this claim.  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted for either knee.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that the medical evidence shows painful motion of 
the left and right knee, which is an important factor in 
assessing the level of disability.  See 38 C.F.R. § 4.59.  
The veteran's present level of disability, however, including 
lateral instability and limitation of motion which is shown 
to be slight decrease in flexion, as well as pain causing 
functional impairment is contemplated by the current 20 
percent rating she already has been awarded under DC 5257.  
As noted, instability has not been shown, and the veteran's 
rating contemplates moderate impairment which would 
adequately compensate her for the functional impairment 
caused by the left and the right knee disabilities.   
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

Based on the above, the Board finds that the currently 
assigned 20 percent ratings for both the veteran's left knee 
and her right knee, adequately compensate her for the 
manifestations of her disabilities, and that increased 
ratings are not supported by the record.   


ORDER

An increased evaluation beyond 20 percent for left knee 
chondromalacia is denied.  

An increased evaluation beyond 20 percent for right knee 
chondromalacia is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


